State of New York                                                       OPINION
Court of Appeals                                         This opinion is uncorrected and subject to revision
                                                           before publication in the New York Reports.




 No. 57
 The People &c.,
         Respondent,
      v.
 Ron Hill,
         Appellant.




 Harold V. Ferguson, Jr., for appellant.
 Joshua P. Weiss, for respondent.




 SINGAS, J.:

        Defendant Ron Hill was charged with criminal possession of a controlled substance

 in the seventh degree for allegedly possessing an illegal synthetic cannabinoid. The Public

 Health Law’s controlled substance schedules criminalize possession of some, but not all,

                                            -1-
                                            -2-                                       No. 57

synthetic cannabinoids. Because the misdemeanor to which defendant pleaded guilty

failed to allege a sufficient factual basis to conclude that the substance defendant possessed

was illegal, that count was facially deficient and should be dismissed.

       In 2018, defendant was charged, in a complaint, with criminal possession of a

controlled substance in the seventh degree (see Penal Law § 220.03), a class A

misdemeanor, and possession, manufacture, distribution, sale or offer of sale of synthetic

phenethlylamines and synthetic cannabinoids under the State Sanitary Code, a violation

(see 10 NYCRR former 9.2; 10 NYCRR 9-1.2). In the factual portion of the accusatory

instrument, an officer alleged that he saw defendant possess one “clear ziplock bag

containing a shredded dried plant-like material with a chemical odor.” “[B]ased upon [his]

training and experience, which includes training in the recognition of controlled

substances, and their packaging,” the officer averred that the “substance is alleged and

believed to be SYNTHETIC CANNABINOID/SYNTHETIC MARIJUANA (K2).” The

complaint made no reference to Public Health Law § 3306 (g), or its schedule which lists

10 proscribed synthetic cannabinoid substances by specific chemical designation.

       At arraignment, defendant waived prosecution by information, pleaded guilty to

criminal possession of a controlled substance in the seventh degree in satisfaction of the

accusatory instrument, and was sentenced to a conditional discharge. Defendant appealed,

arguing that the misdemeanor complaint was jurisdictionally defective because it failed to

allege that he possessed one of the synthetic cannabinoid substances listed in Public Health

Law § 3306 (g).


                                            -2-
                                              -3-                                         No. 57

       The Appellate Term affirmed the judgment, concluding that the complaint was valid

because it provided sufficient notice of the crime charged and established reasonable cause

to believe that defendant committed that crime (see 69 Misc 3d 145[A], 2020 NY Slip Op

51394[U] [App Term, 1st Dept 2020]). A Judge of this Court granted defendant leave to

appeal (see 37 NY3d 965 [2021]). We now reverse.

       A guilty plea “generally marks the end of a criminal case, not a gateway to further

litigation” (People v Konieczny, 2 NY3d 569, 572 [2004] [internal quotation marks and

citation omitted]). Certain “limited issues surviv[e] a guilty plea,” however, including

“jurisdictional matters” like the facial sufficiency of an accusatory instrument (id. at 573

[internal quotation marks and citation omitted]).

       The standard “for whether a flaw in an accusatory instrument is jurisdictional” is

whether the instrument failed to give the defendant “sufficient notice of the charged crime

to satisfy the demands of due process and double jeopardy” (People v Dreyden, 15 NY3d

100, 103 [2010]; see People v Dumay, 23 NY3d 518, 524 [2014]). “Pleading errors

involving omission of elements of the charged crime are fundamental. They impair a

defendant’s basic rights to fair notice sufficient to enable preparation of a defense and to

prevent double jeopardy” (People v Casey, 95 NY2d 354, 366 [2000]).

       Because defendant waived his statutory right to be prosecuted by misdemeanor

information, the standard governing misdemeanor complaints applies. “A misdemeanor

complaint . . . is sufficient on its face when . . . [t]he allegations of the factual part,” along

with “any supporting depositions which may accompany it, provide reasonable cause to

                                              -3-
                                            -4-                                       No. 57

believe that the defendant committed the offense charged in the accusatory part of such

instrument” (CPL 100.40 [4] [b]; see Dumay, 23 NY3d at 524; Dreyden, 15 NY3d at 102).

“To meet the jurisdictional standard for facial sufficiency, a misdemeanor complaint ‘need

only set forth facts that establish reasonable cause to believe that the defendant committed

the charged offense’ ” (People v Smalls, 26 NY3d 1064, 1066 [2015], quoting Dumay, 23

NY3d at 522). “Standing alone, a conclusory statement that a substance seized from a

defendant was a particular type of controlled substance does not meet the reasonable cause

requirement” (People v Kalin, 12 NY3d 225, 229 [2009]; see Dreyden, 15 NY3d at 103;

People v Dumas, 68 NY2d 729, 731 [1986]).

       Turning to the crime at issue, “[a] person is guilty of criminal possession of a

controlled substance in the seventh degree when” they “knowingly and unlawfully possess[

] a controlled substance” (Penal Law § 220.03). Penal Law § 220.00 (5) defines “

‘[c]ontrolled substance’ ” as “any substance listed in schedule I, II, III, IV or V of” Public

Health Law § 3306.

       Section 3306 (g) makes certain synthetic cannabinoids schedule I controlled

substances, but does not list all known synthetic cannabinoids (compare Public Health Law

§ 3306 [g], with 10 NYCRR 9-1.1 [b]). Although hundreds of synthetic cannabinoids exist,

Public Health Law § 3306 (g) only proscribes “any material, compound, mixture, or

preparation, which contains any quantity of” 10 specified “synthetic cannabinoid




                                            -4-
                                              -5-                                       No. 57

substances.”1 The 10 synthetic cannabinoid substances are listed in the schedule by their

specific chemical designations. For each of the 10 specified chemical designations, the

statute also lists some trade names or other names, none of which is K2. For instance,

Public     Health    Law    §   3306    (g)   (1)   lists:   “(1-pentyl-1H-indol-3-yl)(2,2,3,3-

tetramethylcyclopropyl) methanone. Some trade or other names: UR-144.” The statute

enumerates nine other synthetic cannabinoid substances in a similar fashion.2



1
  In addition to the 10 identified synthetic cannabinoid substances, the statute also
proscribes any material containing the “salts, isomers, and salts of isomers” of those
substances “whenever the existence of such salts, isomers, and salts of isomers is possible
within the specific chemical designation” (Public Health Law § 3306 [g]).
2
    The nine other listed synthetic cannabinoids are:

                “(2)              {1-(5-fluro-pentyl)-1H-indol-3-yl}(2,2,3,3-
                tetramethylcyclopropyl) methanone. Some trade names or
                other names: 5-fluoro-UR-144, XLR11.

                “(3) N-(1-adamantyl)-1-pentyl-1H-indazole-3-carboxamide.
                Some trade or other names: APINACA, AKB48.

                “(4) quinolin-8-yl 1-pentyl-1H-indole-3-carboxylate. Some
                trade or other names: PB-22; QUPIC.

                “(5)      quinolin-8-yl      1-(5-fluoropentyl)-1H-indole-3-
                carboxylate. Some trade or other names: 5-fluoro-PB-22; 5F-
                PB-22.

                “(6)            N-(1-amino-3-methyl-1-oxobutan-2-yl)-1-(4-
                fluorobenzyl)-1H-indazole-3-carboxamide. Some trade or
                other names: AB-FUBINACA.

                “(7) N-(1-amino-3,3-dimethyl-1-oxobutan-2-yl)-1-pentyl-1H-
                indazole-3-carboxamide. Some trade or other names: ADB-
                PINACA.

                                              -5-
                                           -6-                                      No. 57

       Synthetic cannabinoids, whether listed in section 3306 (g) or not, “have become

prevalent drugs of abuse” that “are designed to stimulate the same receptor in the body as”

marijuana’s active ingredient, “cannabinoid 9-tetrahydrocannabinol (THC)” (NY Reg,

Aug. 26, 2015 at 8).      Synthetic cannabinoids are not marijuana, however.        These

manufactured drugs, containing varied chemical compounds, present a public health threat

(see id.; see also People v Turner, 202 AD3d 1375, 1377 [3d Dept 2022]).

       The Public Health Law’s statutory framework, which criminalizes only a subset of

synthetic cannabinoids, renders it difficult for both the public and law enforcement alike

to reasonably conclude whether a synthetic cannabinoid is a controlled substance without

additional facts.3 Given this particular statutory framework, the misdemeanor count in this




              “(8)              N-(1-amino-3-methyl-1-oxobutan-2-yl)-1-
              (cyclohexylmethyl)-1H-indazole-3-carboxamide. Some trade
              or other names: AB-CHMINACA.

              “(9)    N-(1-amino-3-methyl-1-oxobutan-2-yl)-1-pentyl-1H-
              indazole-3-carboxamide. Some trade or other names: AB-
              PINACA.

              “(10)    {1-(5-fluoropentyl)-1H-indazol-3-yl}(naphthalen-1-
              y1)methanone. Some trade or other names: THJ-2201.”
3
  The legislature is considering proposed legislation that would expand the list of
proscribed synthetic cannabinoids by “ban[ning] those products that affect a person’s
cannabinoid receptors producing the high,” rather than continuing to “ban the drug based
on its exact chemical composition” through use of Public Health Law § 3306 (g)’s schedule
(Senate Introducer’s Mem in Support, 2021 NY Senate-Assembly Bill S2716, A6465).
The proposed legislation is intended to combat the work of “underground chemists” who
are “constantly altering the chemical makeup of” synthetic cannabinoids “to bypass any
bans or criminal penalties” (id.).
                                           -6-
                                            -7-                                       No. 57

accusatory instrument contains a fundamental defect because it does not sufficiently allege

that defendant committed a crime.

       The officer stated in the complaint that, based on his training, he believed that the

substance he seized from defendant was “SYNTHETIC CANNABINOID/SYNTHETIC

MARIJUANA (K2)” because it was “a shredded dried plant-like material with a chemical

odor.” These factual allegations gave a non-conclusory description of the substance seized

from defendant and were adequate to state the officer’s training in identifying controlled

substances (see Smalls, 26 NY3d at 1067).

       Nevertheless, the Public Health Law’s scheme, banning only a limited number of

synthetic cannabinoids by reference to their specific chemical designation, requires more

to sufficiently plead possession of an illegal synthetic cannabinoid. The instrument’s

factual assertions gave no basis for concluding that the substance defendant possessed was

a controlled substance; that is, an illegal synthetic cannabinoid as listed with precision in

Public Health Law § 3306 (g), as opposed to one of the many synthetic cannabinoid

substances that are not criminalized in the schedule. As noted, section 3306 (g) does not

list “K2” as a trade or other name for any of the 10 banned synthetic cannabinoid

substances. The complaint’s remaining non-particularized reference to “SYNTHETIC

CANNABINOID/SYNTHETIC MARIJUANA” simply does not state whether the

substance defendant possessed was illegal. Absent a basis explaining the officer’s belief

that the substance possessed was listed in section 3306 (g), the conduct alleged in the

complaint is as consistent with legal conduct as it is with illegal conduct. The accusatory


                                            -7-
                                           -8-                                    No. 57

instrument therefore failed to give defendant sufficient notice of the charged crime.

Consequently, under our jurisdictional standard for a facially sufficient misdemeanor

complaint, the allegations within this instrument’s four corners failed to establish

reasonable cause to believe that defendant committed the crime of criminal possession of

a controlled substance in the seventh degree as charged.

      Finally, dismissal of the remaining count, a violation, is appropriate here because

the People do not oppose such disposition and defendant was sentenced to a conditional

discharge, with no sentence to serve (see People v Hightower, 18 NY3d 249, 253 [2011];

Dreyden, 15 NY3d at 104). Accordingly, the order of the Appellate Term should be

reversed and the accusatory instrument dismissed.




Order reversed and accusatory instrument dismissed. Opinion by Judge Singas. Chief
Judge DiFiore and Judges Rivera, Garcia, Wilson, Cannataro and Troutman concur.

Decided June 16, 2022




                                           -8-